office_of_chief_counsel internal_revenue_service memorandum number release date cc pa b03 -------------- postn-146767-07 uilc date date to edwin a herrera associate area_counsel laguna niguel group small_business self-employed from pamela wilson fuller branch chief branch procedure administration procedure administration subject restart of running of period of limitations assessment question this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer revenue_officer ------------------------------------------ representative ----------------------- ---------------------- entity year ------- ----------------------- issue whether the period of limitations for determining whether a protest is timely under sec_6672 may be restarted by reissuing the original letter notice of proposed assessment with a new date conclusion the period of limitations for determining whether a protest is timely under sec_6672 commences with the date on the original letter and cannot be restarted by reissuing the original letter with a new date postn-146767-07 facts the service determined that taxpayer was responsible for the trust fund recovery penalty tfrp under sec_6672 for certain quarters under sec_6501 the period of limitations for assessing the tfrp was to expire on april year on march year revenue_officer gave taxpayer the notice described in sec_6672 by issuing a letter notice of proposed assessment to taxpayer by mail at his correct last_known_address a location within the united_states the letter informed taxpayer that the irs intended to assess a penalty against him and advised him of his right to appeal or protest the proposed assessment of the tfrp described in the letter the letter further stated that to preserve appeal rights a taxpayer needs to mail to the service’s designated contact person a written protest or appeal within days from the date of the letter days if the letter is addressed to the taxpayer outside the united_states attached to the letter was form_2751 proposed assessment of trust fund recovery penalty on april year revenue_officer received a form_2848 power_of_attorney and declaration of representative and a letter from representative dated april year representative stated that i represent taxpayer and enclose the following items irs form_2848 power_of_attorney and declaration of representative and copy of an irs letter dated march year to taxpayer regarding a proposed penalty under sec_6672 for certain unemployment taxes related to entity letter the letter states that a form_2751 is enclosed that describes the taxes that are the subject matter of the letter however no form_2751 was enclosed with the letter as it was received by taxpayer accordingly we ask that you re-issue the letter with the form_2751 enclosed and with a new mailing date in the event that we need to appeal or protest within days of the date of the letter the 60-day period should start upon the mailing date of the re-issued letter revenue_officer had included the form_2751 with the original letter dated march year but reissued the letter and form_2751 to taxpayer and representative with a new date april year postn-146767-07 the protest from taxpayer in revenue officer’s administrative file is dated june year there is no postmarked envelope with the file nor is the protest letter date stamped by the service revenue_officer states in his notes dated june year that the protest was received on june year while revenue_officer was on vacation on july year taxpayer’s tfrp liabilities were sent for assessment with a transmittal cover indicating that the earliest assessment statutory expiration date ased was july year based on the restart date law and analysis sec_6672 failure to collect or pay over tax or attempt_to_evade_or_defeat_tax also commonly referred to as the trust fund recovery penalty imposes a one-hundred percent penalty on responsible persons if the responsible_person willfully fails to pay over to the government the amount of taxes otherwise due 808_f2d_411 5th cir courts have held that the sec_6672 penalty is a return based penalty because it is not separate and distinct from the underlying employment_tax liability rather the penalty is a mechanism for collecting the underlying employment_tax liability therefore the assessment of the sec_6672 penalty is subject_to the period of limitations on assessment provided in sec_6501 see eg 68_f3d_69 3rd cir aff'g u s dist lexis d n j acq a o d 1996_2_cb_1 sec_6672 requires that the taxpayer be sent a 60-day notice of proposed assessment before notice_and_demand for payment of the tfrp can be made the day notice letter advises the taxpayer of the proposed penalty and their appeal rights before a tfrp is assessed the taxpayer may agree to the penalty by returning a signed form_2751 if the taxpayer disagrees with the proposed penalty the taxpayer may file a written protest within days if the service issues the 60-day notice before the expiration of the period of limitation under sec_6501 the ased will not expire before the later of a the date days after the date on which the notice is mailed or delivered in person or b if there is a timely protest of the proposed assessment days after the service makes a final administrative determination with respect to the protest sec_6672 and b the service issued the 60-day notice letter to taxpayer on march year before the expiration of the sec_6501 period of limitation on april year a timely protest for purposes of sec_6672 is not defined in the code by regulation or in the legislative_history nevertheless the service has consistently described the meaning of a timely protest for this section by reference to the time frames identified in the letter the service's form letters have consistently identified days from the date of the letter as the time period for a taxpayer within the united_states to provide the service with a written protest or appeal in order to preserve the taxpayer's pre-assessment appeal rights no case law exists on this issue likely because the service has maintained a consistent administrative position on this postn-146767-07 issue a protest is considered timely if it is postmarked or mailed by certified mail on or before the 60th day after the mailing date of the letter or from the delivery date if the letter is personally delivered sec_7502 where there is no timely protest the assessment_period of such penalty does not expire before the date days after the issuance of the 60-day notice see sec_6672 and sec_6501 any contention taxpayer may make that he did not receive a proper 60-day notice because a form_2751 was not enclosed is misguided at best it is the letter which confers appeal rights upon the taxpayer not the form_2751 indeed the form_2751 by its very purpose is only necessary where the taxpayer intends to agree to the penalty we have found no legal authority which would permit the restarting of the period of limitations through the reissuance of the original letter with a new date sec_6672 is clear in stating that the period of limitations can only be extended past the day period if a timely protest is filed there is nothing to indicate that the issuance of more than one letter for a specified tax period was contemplated taxpayer does not dispute that he received the letter issued on march year therefore march year the date on the original letter is the correct date from which the ased should be measured taxpayer’s protest must have been postmarked no later than may year in order to be timely at the earliest taxpayer’s protest was received on june year and was therefore untimely because no timely protest was received the ased expired on june year the service’s assessment on july year was also untimely the assessment should be abated in accordance with sec_6404 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views if you have any questions regarding this advice please contact the attorney assigned to this case at --------------------
